Citation Nr: 0730955	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-06 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.  He died October 16, 2002.  The appellant is the 
surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant, in essence, claims that service connection is 
warranted for the cause of the veteran's death.  She claims 
that the veteran died of bladder cancer which was caused by 
his exposure to Agent Orange in service. 

In May 2001, the veteran was denied service connection for 
bladder cancer as a result of exposure to herbicides.  In 
June 2001, the veteran submitted a statement which the Board 
considers a notice of disagreement.  In that statement he 
requested a RO hearing pertaining to the issue of service 
connection for bladder cancer.  This hearing was held in 
August 2001.  This claim was pending at the time of the 
veteran's death in October 2002, as a statement of the case 
still needed to be issued.  In December 2002, the appellant, 
the veteran's surviving spouse, filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse.  The 
appellant's claim of entitlement to service connection for 
bladder cancer for accrued benefits purposes has not been 
adjudicated.  That issue is inextricably intertwined with the 
issue on appeal, service connection for the cause of the 
veteran's death.  See Harris v. Dewinski, 1 Vet. App 180 
(1991).  Since the adjudication of the claim of service 
connection for bladder cancer for accrued benefits purposes 
claim can have substantial impact on the appellant's claim 
for service connection for the cause of death, the cause of 
death claim can not be adjudicated prior to the service 
connection for bladder cancer, for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an accrued 
benefits claim and the claim of service 
connection for the cause of the veteran's 
death.  This notice should include the 
type of evidence needed to assign an 
effective date in the event the claims 
are denied.  See, Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should adjudicate the claim 
for entitlement to service connection for 
bladder cancer for accrued benefits 
purposes.  

3.  Thereafter, readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
service connection for the cause of the 
veteran's death remains denied, prepare a 
supplemental statement of the case and 
send it to the appellant.  Also provide 
an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





